Citation Nr: 1232362	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, arteriosclerotic heart disease, status post coronary bypass and graft (cardiovascular disability), for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to August 1957.  He died in late 2003.  The appellant is his surviving spouse.

At the time of the Veteran's death, claims then on appeal were pending as to the issues on appeal here for purposes of accrued benefits.  The appellant, as one who would be eligible to receive accrued benefits due to the claimant Veteran, applied to be substituted as the claimant for purposes of processing the claims, and that status was granted.  See 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2004 rating of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in January 2009 and September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the September 2011 remand, the Board requested that the RO/AMC attempt to obtain all records of medical treatment the Veteran received in service prior to his discharge in 1957.  Specifically, the RO/AMC was instructed to request records of medical treatment for the Veteran for any time in 1957 prior to his discharge in August 1957, from any military medical facility or record depository, to specifically include any Air Force medical facility in the proximity of Fort Dix, New Jersey, which has a reasonable potential for possessing medical records of treatment the Veteran may have received while stationed at Fort Dix in 1957.  Review of the claims file reveals that the AMC requested records from the National Personnel Records Center (NPRC), a request which yielded negative results.  However, there is no indication from the record that the RO/AMC made an attempt to request records from any military medical facility, specifically any Air Force medical facility in the proximity of Fort Dix, New Jersey.

Again, the Board acknowledges that in April 1979, the RO/AMC received a letter from the Chief, Patient Administration Division, Department of the Army, Headquarters, U.S. Walson Army Hospital, Fort Dix, New Jersey reporting that a thorough search of their patient files revealed no medical records available for the Veteran.  However, in a February 1983 lay statement, a former soldier declared that he had been stationed at Fort Dix in 1956 with the Veteran; and that the Veteran had had a heart attack and was taken by ambulance to "McGuire Hospital in the Aerial (Air) Force in Fort Dix, New Jersey" where he was treated sometime between March and May 1957.  The Veteran later testified that he received treatment at an Air Force Base hospital presumably associated with McGuire Air Force Base.  Thus, the Board reiterates that there may be medical records not obtained regarding treatment the Veteran received in service that may be at a military medical facility other than the Walson Army Hospital, specifically, an Air Force medical facility, presumably at McGuire Air Force Base then in existence.  Accordingly, the Board finds that the RO/AMC should attempt to determine whether there may be outstanding medical records at any Air Force medical facility in or near Fort Dix, New Jersey, that may have treated the Veteran in 1957 as asserted.  

The determination of the cardiovascular disability claim has a potential impact on the Board's decision with respect to the claim for service connection for the cause of the Veteran's death.  As such, the Board finds that the cardiovascular disability claim is inextricably intertwined with the cause of death issue.  Therefore a decision by the Board on the appellant's claim for service connection for the cause of the Veteran's death would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the claim for service connection for the cause of the Veteran's death at the present time would be premature, and must be held in abeyance until after the RO/AMC completes its search for any records as discussed above.

Additionally, the Board notes that in the context of a claim for dependency and indemnity compensation benefits, the Court has held that section 5103(a) notice must be tailored to the specific claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice shall include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  Id.  In this case, the February 2004 VA notification letter was not compliant with the heightened duty to notify.  See Hupp supra.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the appellant with an appropriate new Veterans Claims Assistance Act of 2000 (VCAA) notice letter that includes (a) a specific statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate the cause of death claim based on the Veteran's previously service-connected disabilities; and, (c) an explanation of the evidence and information required to substantiate the cause of death claim based on any conditions not yet service-connected.  See Hupp, supra.

2.  The RO/AMC must request records of medical treatment of the Veteran for any time in 1957 prior to his discharge in August 1957, from any military medical facility, to include the Air Force medical facility at McGuire Air Force Base (now Joint Base McGuire-Dix-Lakehurst), which has a reasonable potential for possessing medical records of treatment the Veteran may have received while stationed at Fort Dix in 1957.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claim  adjudication.

4.  The RO/AMC will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

